Citation Nr: 1419599	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  10-08 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Counsel 





INTRODUCTION

The Veteran served on active duty from April 1964 to April 1967.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  


FINDING OF FACT

The Veteran's bilateral hearing loss and tinnitus had their onset during active duty service due to combat noise exposure.  


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is warranted.  38 U.S.C.A. §§ 1110, 1154(b) (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2013).

2.  Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 1154(b); 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran contends that service connection is warranted for bilateral hearing loss and tinnitus as they were incurred due to combat noise exposure during active duty service in the Republic of Vietnam.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Bilateral sensorineural hearing loss was diagnosed in accordance with 38 C.F.R. § 3.385 by a September 2006 VA examiner.  Clinical records also document VA treatment for hearing loss and tinnitus throughout the claims period.  Service treatment records also document a complaint of trouble hearing out of the left ear in May 1964.  The Veteran's hearing was normal at the April 1967 separation examination.  

The Veteran has reported the onset of bilateral hearing loss and tinnitus during service.  Personnel records show that he served in Vietnam from March 1966 to April 1967 as an ammunition carrier, Field Artillery Battery Man (FABTRYMAN), and automobile mechanic.  Although he is not in receipt of any medals indicating his participation in combat, personnel records also show his participation in various Vietnam combat operations, including Operation Hastings, Operation Prairie, and Operation Chinook.  He also reported during the September 2006 VA audiological examination that he was exposed to various loud noises during service in Vietnam, including guns, artillery, and mortar and rocket fire.  The noise exposure described by the Veteran is consistent with the circumstances of combat service in Vietnam.  38 U.S.C.A. § 1154(b).  The Board therefore finds that the evidence establishes the presence of a current disability and an in-service injury, i.e. acoustic trauma.  

The combat presumption contained within 38 U.S.C.A. § 1154(b) not only applies to a combat injury, but also the consequences of that injury, at least in service.  Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012) (holding that the Board was required to apply the section 1154(b) presumption to the Veteran's claimed acoustic trauma during service and the separate question of whether he suffered permanent hearing loss while on active duty).  Therefore, as the Veteran has reported the onset of hearing loss and tinnitus during active duty, 38 U.S.C.A. § 1154(b) also applies to his contentions regarding the onset of the disabilities during service.  See Id.  Section 1154(b) provides that service connection for the in-service injury can only be rebutted by clear and convincing evidence to the contrary.  

The Veteran has reported the onset of hearing loss and tinnitus during service.  Lay statements, such as those made by the Veteran, are considered competent evidence when describing the features or symptoms of an injury or illness.  Falzone v. Brown, Vet. App. 398 (1995).  The Board also finds that the Veteran's statements are credible.  Service records document a complaint of decreased hearing and the Veteran's audiologist at the Bay Pines VA Medical Center (VAMC) provided a medical opinion in support of the claim in April 2006.  Although the September 2006 VA examiner found that the Veteran's hearing loss and tinnitus were not due to service, this opinion was based solely on the finding of normal hearing at the April 1967 separation examination.  A medical opinion which relies solely on the absence of hearing loss (as defined by VA regulation) at separation as a basis for a negative nexus opinion is inadequate on its face.  Hensley  v. Brown, 5 Vet. App. 155 (1993).  As the probative value of the September 2006 VA examiner's opinion is reduced, it does not constitute clear and convincing evidence against a finding that the Veteran's hearing loss and tinnitus were incurred during active duty.  Thus, the combat presumption of 1154(b) is not rebutted, and service connection is warranted as the claimed bilateral hearing loss and tinnitus had their onset during a period of active duty service.  

To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to grant the claims.  


ORDER

Entitlement to service connection for bilateral hearing loss is granted. 

Entitlement to service connection for tinnitus is granted. 



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


